Dissenting Opinion by
Judge Rogers:
I respectfully dissent.
From the time of its enactment in 1915, until 1972, The Pennsylvania Workmen’s Compensation Act1 provided compensation for personal injury to, or for the death of, an employe, by an accident, in the course of employment.2 In 1972, Section 301(a) of the Act, so providing, was amended3 by the deletion of the phrase “by an accident,” so that since that time a personal injury to, or the death of an employe, by an injury in the course of his employment has been compensable. Heart attacks were thereby made personal injuries and where they occurred in the course of employment were compensable without proof of accident.4
*600John Krawchuk died of a heart attack which his treating physician, whose evidence was accepted by the referee who heard the case, testified was the result of stress caused by his work. If he had died in his employer’s offices his death would clearly have been compensable. Because he died at home, although, as the referee found, moments after he had worked for several hours after dinner on a project for his employer, the majority holds that his widow is not entitled to benefits. It does so by application of a wholly court-made rule of questionable origin and history.
The majority declares the rule to be that “ [w]here an employe is injured in his home, furtherance of the employer’s business has been held to mean that the employe was doing something at home for the convenience of his employer, that he was performing a specific duty by reason of a clearcut request by his employer or that the employer directed the employe to work at home.”
Section 301(c) of the Act, 77 P.S. §411, reads:
The terms ‘injury’ and ‘personal injury’ . . . mean an injury to an employe . . . arising in the course of his employment and related thereto . . . [and] . . . shall include all . . . injuries sustained while the employe is actually engaged in the furtherance of the business or affairs of the employer, whether upon the employer’s premises or elsewhere, and shall include all injuries caused by the condition of the employer’s premises or by the operation of the employer’s business or affairs thereon, sustained by the employe, who, though not so engaged is injured upon the . . . [employer’s] . . . premises. (Emphasis supplied.)
*601The well supported findings here establish that John Krawchuk’s fatal heart attack arose in the course of his employment, that it was related to his employment, and that it was sustained while John Krawehuk was actually engaged in the furtherance of the business or affairs of his employer. The statute was satisfied. The question is whether the court-made rule that an employe who is injured elsewhere than on the employer’s premises must prove not only that he was actually engaged in the furtherance of his employer’s business or affairs as the statute provides but also that he was performing “a specific duty by reason of a clearcut request by his employer or that the employer directed the employe to work at home.” I believe not.
The crucial phrase of Section 301(c), “shall include all injuries while the employe is actually engaged in the furtherance of the business or affairs of the employer, whether upon the employer’s premises or elsewhere” remains unchanged since 1915. The court-made rule encrusted upon the statute that an employe who sustained injuries while working elsewhere than on the employer’s premises must prove that his employer directed him to work at the place of injury, seems to have had its origin in Cronin v. American Oil Co., 298 Pa. 336, 148 A. 476 (1929). There a gasoline station attendant was injured when he was set upon and robbed while going home from work. He was carrying on his person the day’s receipts which he contended put him in the course of his employment. The employer had installed a safe in the office of the station for the keeping of cash which the claimant had not used. The Supreme Court wrote:
When he left his working place to go home, the liability of the employer to him as an employee ended, unless after departing from the premises he was incidentally performing some act for the *602master under Ms contract of service. The exception in such case is found where there is some special duty undertaken for and directed by the employer after the work is completed. . . .
298 Pa. at 340-41, 148 A. at 478.
In support of this statement, two cases are cited: Haddock v. Edgewater Steel Co., 263 Pa. 120, 106 A. 196 (1919), and Cymbor v. Binder Coal Co., 285 Pa. 440, 132 A. 363 (1926). In both of these cases the employes were awarded compensation for injuries sustained off the employer’s premises because the court was satisfied that the employes were actually engaged in the furtherance of the employer’s business at the time of the injury. In neither case is there any mention of a further requirement that an employe injured elsewhere than on his employer’s premises must prove he was performing a special duty directed by his employer.
In Cronin, supra, the Supreme Court also wrote:
It must not be an act done for the mere convenience of the employee, but by order of the master, express or implied. . . .
298 Pa. at 341, 148 A. at 478.
In support of this statement, the court cited only N. K. Fairbank Co. v. Industrial Commission, 285 Ill. 11, 120 N.E. 457 (1918). That case involved a claim for the death of a factory worker who was occasionally required to visit other factories to obtain samples of tallow. On one such occasion, the employe had obtained a sample but he was unable to return to his employer’s factory because it had closed for the day. On his way home with the sample, he was killed by a streetcar. The Illinois Supreme Court held that since the employe had completed his day’s work and was on his way home, he was not in the course of his employment at the time of the injury and that he was therefore not entitled to compensation. It wrote:
*603It is true that he had in his possession a small pail of tallow which it was necessary for him to deliver at the plant of plaintiff in error the next morning; but if he still retained possession of this pail at the time he was injured he did so for his own convenience, and that fact did not contribute in any way to his injury.
120 N.E. at 458.
The Illinois Supreme Court did not say, as Cronin implies, that the employe’s engagement in work must have been by order of his master, express or implied.
The Cronin language that the work in which the employe is engaged off the employer’s premises must have been at the employer’s direction in order to be compensable was so assiduously applied thereafter that it has the earmarks of an “easily applied but unjust doctrine”;5 that is, a rule which permitted avoidance of the difficult question of law^ — whether the employe was actually engaged in the furtherance of the business of his employer — whenever there was no evidence that the employer directed the employe to work at the place of injury. That this might be the case is indicated by the courts’ ridding themselves of what may have been the troubling phrase “or implied” from the declaration in Cronin, supra, that “ [i] t must be an act done ... by order of the master, express or implied. ...” In Ristine v. Moore, 190 Pa. Superior Ct. 610, 155 A.2d 456 (1959), the possibility that an implied order of a master might suffice was eliminated by the announcement, without authority, that the claimant must prove ‘ ‘ some clearcut effort on the part of the employe, requested by the employer.” Ristine v. Moore, supra, is the case relied on by us in Workmen’s Compensation Appeal Board v. Hickory *604Farms, 28 Pa. Commonwealth Ct. 30, 367 A.2d 730 (1976), upon which the majority relies here.6 It may also be that the rule of Cronin, supra, modified as we have seen by later Pennsylvania decisions, was seen as an advantage required to be afforded employers as a preventative against claims based on accidents away from the employer’s premises only fictionally related to the claimant’s employment. "Whatever justification may be advanced for the rule, it is, it seems, wholly inconsistent with contemporary notions of what constitutes the required liberal construction of the Act.
In any event and however useful the rule may have been in making hard cases easy or in defeating possibly spurious claims, it has in my opinion no proper application to claims for compensation for heart attacks which employes can prove arose in the course of their employment and were related thereto. This Court has been required to consider many appeals in cases where the claims have had their bases in heart attacks sustained since 1972. Many of these records demonstrate what is common knowledge — that the actual event of a heart attack is wholly unpredictable. We cannot believe that the Legislature having made heart attacks compensable if they arise in the course of the victim’s employment and are related thereto intended to impose the further limitation that, if the unpredictable event happens to occur away from the work place, the employe must additionally prove not only that he was engaged in work when stricken but that the work was being done at the request of the employer.
*605In Workmen’s Compensation Appeal Board v. Ayers Philadelphia, Inc., supra, the employe, a 73 year old man with a history of heart trouble, died of a heart attack at his work bench while engaged in doing his usual work in the usual manner. His physician testified that the work precipitated the heart attack. His widow was awarded compensation. In this case John Krawchuk, a 52 year old professional engineer with a history of heart trouble, whose regular work was that of designing electric substations for his employer but who was also assigned as his employer’s representative to a special project nationwide for the development of a means of computerizing plans for substations, died at home in the evening after working several hours on the special project. His doctor who had seen him the day before testified that John Krawchuk was then without objective symptoms of imminent difficulty but that he appeared to be tired and under stress related to his employment, particularly the special project. The physician advised Mr. Krawchuk to avoid the stress of work and Krawchuk promised that this would happen soon when the special project was completed. The physician testified that John Krawchuk’s heart attack was caused by the stress of his work, at his employer’s offices and at his home. The Board, affirmed by the majority here, held that because the death occurred at Krawchuk’s home and because his widow failed to prove that the employer’s work in which her husband was actually engaged just before he died was being done at home at the request of the employer, there can be no award to the widow. I find it impossible to believe that the Legislature intended compensation for injuries from heart attack to be so vagariously awarded or withheld as in these two cases.
Heart attacks, unlike accidents, do not just happen, they are brought about by something or a number of *606things which the heart is unable to tolerate. Their timing, as we have said, is altogether uncertain. It seems to me that if a workmen’s compensation claimant proves by competent medical opinion, credited by the fact-finder, that his heart attack was brought about by a thing or things arising from the course of his employment and related thereto, he has made out a case under Section 301(c) of the Pennsylvania Act regardless of where he was when the heart attack occurred. John Krawchuk’s widow proved more than this; she proved that her husband was actually engaged in the furtherance of the business and affairs of his employer when he was stricken at home.
I add that disregard of the rule depended on by the majority is not without precedent. In Feaster v. S. K. Kelso & Sons, 22 Pa. Commonwealth Ct. 20, 347 A.2d 521 (1975), we held that a finding that an employe was directed or requested by his employer to attend a company picnic was not essential to the validity of a conclusion as a matter of law that the employe killed at the picnic was engaged in the furtherance of his employer’s business or affairs.
I would reverse the Workmen’s Compensation Appeal Board’s order and reinstate the award to the widow.
Judge DiSalle joins in this dissent.

 Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §1 et seq.


 Section 301(a), 77 P.S. §431.


 By the Act of March 29, 1972, P.L. 159.


 In Workmen’s Compensation Appeal Board v. Ayers Philadelphia, Inc., 479 Pa. 286, 388 A.2d 659 (1978). Before 1972, heart at*600tacks were compensable, if an accident or one of the court-made substitutes for an accident could be proved to be tbe cause. Hamilton v. Procon, Inc., 434 Pa. 90, 252 A.2d 601 (1969).


 See DuBree v. Commonwealth, Pa. , 393 A.2d 293, 296 (1978).


 The majority also relies on LoPresti v. Workmen's Compensation Appeal Board, 35 Pa. Commonwealth Ct. 7, 384 A.2d 1017 (1978) which, it is true, repeats the rule of Ristine v. Moore but in which we reinstated a referee’s award because we concluded that the employer had indeed requested the employe to work at home.